Title: From Thomas Jefferson to Pierre Charles L’Enfant, [2] March 1791
From: Jefferson, Thomas
To: L’Enfant, Pierre Charles



Sir
March [2] 1791

You are desired to proceed to George town where you will find Mr. Ellicot employed in making a survey and map of the federal territory. The special object of asking your aid is to have drawings of the particular grounds most likely to be approved for the site of the federal town and buildings. You will therefore be pleased to begin on the Eastern branch, and proceed from thence upwards, laying down the hills, vallies, morasses, and waters between that,  the Patowmac, the Tyber, and the road leading from George town to the Eastern branch, and connecting the whole with certain fixed points of the map Mr. Ellicot is preparing. Some idea of the height of the hills above the base on which they stand would be desireable. For necessary assistance and expences be pleased to apply to the Mayor of George town who is written to on this subject. I will beg the favour of you to mark to me your progress about twice a week, by letter, say every Wednesday and Saturday evening, that I may be able in proper time to draw your attention to some other objects which I have not at this moment sufficient information to define. I am with great esteem Sir Your most obedient humble servt.,

Th: Jefferson

